United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                        February 15, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 06-40356
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                 versus

                           MICHAEL TRENT NAIL,

                                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 6:05-CR-34-ALL
                        --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Michael   Trent    Nail   appeals    his   conditional       guilty-plea

conviction for possession of a firearm by a convicted felon.                   He

argues that the district court erred by denying his motion to

suppress   because   the   warrantless    entry   onto   his     property      by

sheriff’s deputies violated the Fourth Amendment and because the

warrantless seizure of the firearm was not permissible under the

plain view doctrine.

     The “standard of review for a motion to suppress based on live

testimony at a suppression hearing is to accept the trial court’s

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
factual findings unless clearly erroneous or influenced by an

incorrect view of the law.”   United States v. Alvarez, 6 F.3d 287,

289 (5th Cir. 1993).       We view the evidence in the light most

favorable to the prevailing party and will not second-guess the

district court’s findings as to the credibility of witnesses.

United States v. Garza, 118 F.3d 278, 282-83 (5th Cir. 1997).           We

review questions of law de novo.       United States v. Paige, 136 F.3d
1012, 1017 (5th Cir. 1998).

     Analysis of the four pertinent factors reveals that the entry

of Panola County Sheriff’s Deputies Ronnie Endsley and Adam Jones

onto Nail’s property and their subsequent approach to the door of

his residence was lawful under the open fields doctrine.               See

United States v. Thomas, 120 F.3d 564, 571 (5th Cir. 1997).

Following a consensual search of Nail’s residence, Deputy Endsley

observed the firearm under Nail’s residence while the deputies were

leaving.   Deputy Endsley lawfully observed the pistol in plain

view.   As the incriminating character of the firearm was readily

apparent, and Deputy Endsley was legally on the curtilage of Nail’s

residence when he made the seizure, the seizure of the firearm was

permissible under the plain view doctrine.          See Paige, 136 F.3d at

1023-24.   The subsequent seizure of the holster and shell casings

from Nail’s residence was also permissible under the plain view

doctrine   because   the   objects      were   in    plain   view,   their

incriminating character was readily apparent, and the deputies were

lawfully in Nail’s residence executing an arrest warrant when the

                                   2
seizure was made.   See United States v. Munoz, 150 F.3d 401, 411-12

(5th Cir. 1998). The district court therefore correctly denied

Nail’s motion to suppress.

     AFFIRMED.




                                  3